Per Curiam.
The suit in this case was brought to recover damages for personal injuries. The tiial resulted in a verdict for the plaintiff for $4,000. The defendant obtained a rule to show cause and writes down sixteen reasons for a new trial.
The plaintiff was employed as a waitress in a restaurant at No. 18 Main street, East Orange, on November 28th, 1921. She went to the rear of the restaurant to get some cracked ice. After that a trap door was raised by an agent of the defendant company for the purpose of entering the cellar'to read a gas meter. On her return she fell through the opening left by the raising of the trap door to the cellar and sustained severe injuries.
We find no error in the record and no reason for disturbing the verdict. The points involved call for no discussion.
The rule to show cause is discharged, with costs.